J-S64033-14



                             2014 PA Super 244



COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellant

                   v.

RANDALL BOYLES, III

                        Appellee                   No. 622 WDA 2014


              Appeal from the Order Entered March 21, 2014
              In the Court of Common Pleas of Butler County
           Criminal Division at No(s): CP-10-CR-0001344-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

OPINION BY GANTMAN, P.J.:                        FILED OCTOBER 24, 2014

     Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the Butler County Court of Common Pleas, granting the

suppression motion of Appellee, Randall Boyles, III. We affirm.

     The relevant facts and procedural history of this appeal are as follows.

Kiester Road is an east-west road in Butler County.     A portion of Kiester

Road runs through Slippery Rock University, with campus grounds abutting

the north and south sides of the road. The university, however, does not

own or maintain Kiester Road.

     On April 27, 2013, Slippery Rock University Police Officer Frank Davis

set up a “speed trap” for vehicles traveling along a segment of Kiester Road

that is abutted by campus grounds on both sides.          (N.T. Suppression
J-S64033-14


Hearing, 2/20/14, at 6).          Specifically, Officer Davis sat in a stationary

position next to the university police department, which is located on the

campus grounds abutting the south side of Kiester Road. Officer Davis used

an “AccuTrack” device to monitor the speed of passing motorists. (Id. at 4).

At 12:18 a.m., Appellee’s black sedan traveled eastbound on Kiester Road

and proceeded through the speed trap.            Officer Davis tracked Appellee’s

vehicle as traveling forty-three (43) miles per hour, in violation of the posted

speed limit.       Officer Davis followed Appellee’s vehicle, activated the

emergency lights on his patrol car, and conducted a traffic stop. Appellee

pulled over near the Pine Glenn Apartments, on a stretch of Kiester Road

that is abutted by the university on the north side only.1

       During the stop, Officer Davis asked Appellee for his driver’s license,

registration, and proof of insurance, but Appellee could not produce these

items. Officer Davis returned to his patrol vehicle to verify Appellee’s name

and date of birth. At that point, another officer at the scene, Officer Haslett,

motioned for Officer Davis to return to Appellee’s vehicle.       Officer Haslett

stated that Appellee had been reaching for something in the back seat,

underneath a book bag.           Officer Davis looked into the vehicle and saw

bottles of wine and liquor in the back. Officer Davis asked Appellee if he had

been drinking, but Appellee stated he had not.              While speaking with
____________________________________________


1
 At the suppression hearing, Officer Davis conceded that the traffic stop did
not occur on campus grounds. (N.T. Suppression Hearing at 8-9).



                                           -2-
J-S64033-14


Appellee, Officer Davis observed the odor of alcohol.      After administering

field sobriety tests, Officer Davis arrested Appellee for driving under the

influence of alcohol or controlled substance (“DUI”). While at the university

police department, Appellee consented to a breath test. The test revealed

Appellee’s blood alcohol content was 0.110%.

       On August 26, 2013, the Commonwealth filed a criminal information

charging Appellee with two (2) counts of DUI and one (1) count of the

summary offense of driving in excess of twenty-five miles per hour in a

“residence” district. On January 10, 2014, Appellee filed an omnibus pretrial

motion to suppress all evidence obtained as a result of the traffic stop. In it,

Appellee relied on Commonwealth v. Durso, 86 A.3d 865 (Pa.Super.

2013), for the proposition that campus police at state-owned universities

have “limited jurisdiction which only permits their police powers to be

exercised on university owned property.”2          (Suppression Motion, filed

____________________________________________


2
  In Durso, supra, Slippery Rock University police officers observed the
defendant driving on Kiester Road with an extinguished headlight. The
officers made the observation while on campus grounds, sitting stationary
next to the university police department. The officers conducted a traffic
stop of the defendant’s vehicle, which did not occur on university property.
As a result of the stop, the officers arrested the defendant for DUI. The
defendant filed a suppression motion, arguing the officers lacked jurisdiction
to stop his vehicle. Following a hearing, the court denied the suppression
motion. The court subsequently convicted the defendant of two counts of
DUI.

On appeal, the defendant cited 71 P.S. § 646 for the proposition that
campus police at “state-owned” universities are permitted to exercise their
(Footnote Continued Next Page)


                                           -3-
J-S64033-14


1/10/14, at 2). Appellee maintained that Officer Davis conducted the traffic

stop off campus; thus, the officer “was acting outside of his jurisdiction and

did not have the legal authority to initiate a traffic stop….” (Id.)

      The court conducted a suppression hearing on February 20, 2014. On

March    21,   2014,      the   court    granted     Appellee’s   suppression   motion,

concluding:

          Counsel for the Commonwealth argued that in Durso, the
          Superior Court overlooked 24 P.S. § 20-2019-A and 42
          [Pa.C.S.A.] § 8953.     Counsel also argued that it is
          ludicrous to believe a Slippery Rock University police
          officer is powerless to arrest for crimes committed on
          Kiester Road.

                                        *        *   *

          We have once again examined the statutes applicable to
          this matter, including but not limited to those which
          counsel for the Commonwealth argued were overlooked by
          the Pennsylvania Superior Court in Durso.              The
          inescapable conclusion we must reach is that this matter is
          controlled by Durso.

                                        *        *   *

          Given that the facts here are identical to the salient facts
          in Durso, that decision is a binding precedent that we are
          not free to ignore.

                       _______________________
(Footnote Continued)

powers on campus grounds only. Because Slippery Rock University is state-
owned, and because the stop of the defendant’s vehicle did not occur on
campus grounds, the defendant concluded the campus police had acted
outside their jurisdiction and conducted an illegal traffic stop.    After
analyzing Sections 646 and 646.1, this Court agreed with the defendant and
held that the trial court should have granted the defendant’s suppression
motion.



                                            -4-
J-S64033-14


(Suppression Court Opinion and Order at 2-3).

       The Commonwealth timely filed a notice of appeal on April 16, 2014.3

On April 21, 2014, the court ordered the Commonwealth to file a concise

statement of errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b).

The Commonwealth timely filed a Rule 1925(b) statement on May 2, 2014.

       The Commonwealth now raises two issues for our review:

            DID THE TRIAL COURT ERR WHEN IT DISREGARDED THE
            ENABLING LEGISLATION FOR STATE-OWNED UNIVERSITY
            CAMPUS POLICE POWERS AND DUTIES AS SET FORTH IN
            24 P.S. § 20-2019-A?  THIS ENABLING LEGISLATION
            PERMITS POLICE TO ACT OUTSIDE THE LIMITS OF THE
            UNIVERSITY PURSUANT TO 42 PA.C.S.A. § 8953(a).

            DID THE TRIAL COURT ERR WHEN IT MISINTERPRETED
            THE FACT THAT THE PUBLIC ROAD ON WHICH THE
            UNIVERSITY POLICE CONDUCTED A TRAFFIC STOP WAS
            ABUTTED ON BOTH SIDES BY UNIVERSITY PROPERTY
            [AND], AS SUCH, WAS ACTUALLY PART OF THE
            UNIVERSITY CAMPUS?

(Commonwealth’s Brief at 6).

       On    appeal,    the   Commonwealth       asserts   the   suppression   court

disregarded the relevant statute setting forth the powers and duties of
____________________________________________


3
  Pursuant to Pa.R.A.P. 311(d), the Commonwealth certified in good faith in
its notice of appeal that the suppression order substantially handicapped or
terminated the prosecution. Accordingly, this appeal is properly before us
for review. See Commonwealth v. James, 620 Pa. 465, 69 A.3d 180
(2013) (reiterating Commonwealth has absolute right of appeal from
interlocutory suppression order, when Commonwealth certifies in good faith
that suppression order has terminated or substantially handicapped
prosecution); Commonwealth v. Cosnek, 575 Pa. 411, 836 A.2d 871
(2003) (stating Rule 311(d) applies to pretrial ruling that results in
suppression, preclusion or exclusion of Commonwealth’s evidence).



                                           -5-
J-S64033-14


campus      police.   Citing Section 20-2019-A(a)(5),         the   Commonwealth

contends campus police at certain state-owned universities have the same

powers and duties which are bestowed upon municipal police officers under

the Municipal Police Jurisdiction Act (“MPJA”), 42 Pa.C.S.A. §§ 8951-8954.

Citing Section 8953(a)(2) of the MPJA, the Commonwealth argues Officer

Davis properly conducted a traffic stop off campus grounds, because the

officer was in “hot pursuit” after witnessing Appellee commit a traffic

violation    within   the   officer’s   primary   jurisdiction.     Moreover,    the

Commonwealth insists Kiester Road is part of the campus grounds.                 The

Commonwealth claims Kiester Road “runs through the university, thus

putting it on university property even though it is not owned by the

university.” (Commonwealth’s Brief at 13). The Commonwealth concludes

the court should have denied Appellee’s suppression motion on these bases.

We disagree.

      “Statutory      interpretation     implicates    a    question    of      law.”

Commonwealth v. Van Aulen, 952 A.2d 1183, 1184 (Pa.Super. 2008),

appeal denied, 600 Pa. 749, 965 A.2d 245 (2009).              “Thus, our scope of

review is plenary, and our standard of review is de novo.” Id.

      The principal objective of statutory interpretation and construction is

to ascertain and effectuate the intention of the legislature.        1 Pa.C.S.A. §

1921(a); Commonwealth v. Menezes, 871 A.2d 204, 209 (Pa.Super.

2005), appeal denied, 586 Pa. 724, 890 A.2d 1057 (2005). When possible,


                                         -6-
J-S64033-14


every statute should be construed to give effect to all its provisions.    1

Pa.C.S.A. § 1921(a); Commonwealth v. Drummond, 775 A.2d 849, 855-

56 (Pa.Super. 2001) (en banc), appeal denied, 567 Pa. 756, 790 A.2d 1013

(2001).    Courts must read and evaluate each section of a statute in the

context of, and with reference to, the other sections of the statute, because

there is a presumption that the legislature intended the entire statute to be

operative and effective. Id. at 856. The plain language of a statute is the

best indication of legislative intent. Commonwealth v. Reaser, 851 A.2d

144, 149 (Pa.Super. 2004), appeal denied, 581 Pa. 674, 863 A.2d 1145

(2004). “When the words of a statute are clear and free from all ambiguity,

the letter of it is not to be disregarded under the pretext of pursuing its

spirit.”   Menezes, supra at 209.     “Importantly, ‘[s]tatutes or parts of

statutes are in pari materia when they relate to the same persons or things

or to the same class of persons or things’ and ‘[s]tatutes in pari materia

shall be construed together, if possible, as one statute.’” Durso, supra at

867 (quoting 1 Pa.C.S.A. § 1932(a), (b)).

       Section 20-2002-A of the Public School Code of 1949 established the

State System of Higher Education (“SSHE”), a collection of state-owned

schools of which Slippery Rock University is a member. Section 20-2019-A

governs the conduct of campus police at SSHE institutions:

           § 20-2019-A. Campus police powers and duties

             (a) Campus police of an institution shall have the
           power and their duty shall be:

                                    -7-
J-S64033-14



          (1) to enforce good order on the grounds and in the
       buildings of the institution;

          (2) to protect the grounds and buildings of the
       institution;

         (3) to exclude all disorderly persons from the grounds
       and buildings of the institution;

          (4) to adopt means necessary for the performance of
       their duties;

          (5) to exercise the same powers as are now or
       may hereafter be exercised under authority of law or
       ordinance by the police of the municipalities wherein
       the institution is located, including, but not limited
       to, those powers conferred pursuant to 42 Pa.C.S.
       Ch. 89 Subch. D (relating to municipal police
       jurisdiction);

          (6) to prevent crime, investigate criminal acts,
       apprehend, arrest and charge criminal offenders and issue
       summary citations for acts committed on the grounds of
       the institution and carry the criminal offenders before the
       proper district justice and prefer charges against them
       under the laws of this Commonwealth. Except when
       acting pursuant to 42 Pa.C.S. Ch. 89 Subch. D,
       campus police shall exercise these powers and
       perform these duties only on the grounds of the
       institution.     For the purposes of applying the
       provisions of 42 Pa.C.S. Ch. 89 Subch. D, the grounds
       of the institution shall constitute the primary
       jurisdiction of the campus police.

           (7) to order off the grounds and out of the buildings
       of the institution all trespassers and persons under the
       influence of alcohol or controlled substances and, if
       necessary, remove them by force and, in case of
       resistance, carry them before a district justice; and

          (8) to arrest any person who damages, mutilates or
       destroys the property of the institution or commits any
       other offense, including threats or acts of terrorism, on the

                                   -8-
J-S64033-14


          grounds and in the buildings of the institution and carry
          that person before the proper district justice and prefer
          charges against that person under the laws of this
          Commonwealth.

24 P.S. § 20-2019-A(a)(1)-(8) (internal footnote omitted) (emphasis

added).   “‘Grounds’ shall mean all lands and buildings owned, controlled,

leased or managed by the [SSHE].” 24 P.S. § 20-2001-A(21).

     Additionally, the MPJA provides in pertinent part:

          § 8953. Statewide municipal police jurisdiction

             (a) General rule.―Any duly employed municipal
          police officer who is within this Commonwealth, but
          beyond the territorial limits of his primary jurisdiction,
          shall have the power and authority to enforce the laws of
          this Commonwealth or otherwise perform the functions of
          that office as if enforcing those laws or performing those
          functions within the territorial limits of his primary
          jurisdiction in the following cases:

                                 *    *    *

                  (2) Where the officer is in hot pursuit of any
            person for any offense which was committed, or which
            he has probable cause to believe was committed,
            within his primary jurisdiction and for which offense
            the officer continues in fresh pursuit of the person after
            the commission of the offense.

42 Pa.C.S.A. § 8953(a)(2) (emphasis added).

     Instantly, the suppression court relied on Durso to grant Appellee’s

suppression motion.     In Durso, however, the parties did not argue the

provisions of the Public School Code of 1949. See Durso, supra at 867-68.

Therefore, this Court did not have the opportunity to consider the

applicability of Section 20-2019-A to circumstances where a campus police

                                     -9-
J-S64033-14


officer from a SSHE institution observes a Motor Vehicle Code violation on a

public road abutted on both sides by campus grounds.             Moreover, the

statutes at issue in Durso, 71 P.S. §§ 646, 646.1, are part of the

Administrative Code of 1929, governing campus police at “state owned” and

“state aided or related” colleges and universities generally. In comparison,

Section 20-2019-A is part of a series of statutes specifically pertaining to the

governance of SSHE institutions, which is a more specific subset of schools

than those schools covered under the Administrative Code of 1929.          See

Commonwealth v. Klingersmith, 650 A.2d 444 (Pa.Super. 1994), appeal

denied, 540 Pa. 647, 659 A.2d 986 (1995) (stating where two statutory

sections arguably cover same matter and appear to be inconsistent, specific

provision will prevail over general provision). Consequently, we now address

the question of whether Section 20-2019-A permitted Officer Davis to

conduct the traffic stop of Appellee’s vehicle.4

       At the suppression hearing, Officer Davis testified that Slippery Rock

University does not own or maintain Kiester Road. (See N.T. Suppression

Hearing at 6, 9.) Further, Officer Davis admitted his jurisdiction is limited to

“[a]ny campus property.         Any property that is owned by the university….”

(Id. at 6).     Officer Davis also confirmed that he was not acting under a
____________________________________________


4
  In its amicus curiae brief, SSHE acknowledges, “The ultimate question
before this [C]ourt is whether a public road that runs through a state-owned
university campus is part of the primary jurisdiction of university campus
police.” (Amicus Curiae Brief at 13).



                                          - 10 -
J-S64033-14


cooperative agreement with the municipal police at the time he stopped

Appellee’s vehicle. (Id. at 9).

       Here, Kiester Road does not fall within the statutory definition of

campus “grounds,” and Officer Davis did not have primary jurisdiction over

the road.      See 24 P.S. § 20-2001-A(21); 24 P.S. § 20-2019-A(a)(6).

Because the purported Motor Vehicle Code violation did not occur within

Officer Davis’ primary jurisdiction, the “hot pursuit” provision of the MPJA is

unavailable.    See 42 Pa.C.S.A. § 8953(a)(2).     Absent more, Officer Davis

had no authority to stop Appellee’s vehicle for a Motor Vehicle Code violation

that occurred outside the officer’s primary jurisdiction.5     Accordingly, we

affirm the order granting Appellee’s suppression motion, albeit on different

grounds.     See Commonwealth v. Johnson, 941 A.2d 1286 (Pa.Super.

2008) (reiterating appellate court can uphold trial court’s decision if there is

any proper basis for result reached; appellate court is not constrained to

affirm on grounds relied upon by trial court).

       Order affirmed.



Judgment Entered.


____________________________________________


5
 The Commonwealth offers no citations to relevant authority to support its
bald assertion that a public road must be considered campus grounds if
university property abuts the road on both sides. (Commonwealth’s Brief at
13-14).



                                          - 11 -
J-S64033-14




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2014




                          - 12 -